Carter, J.:
The court below erred in overruling appellants’ demurrer to the bill of complaint. If the sale under the decree of the Circuit Court of Nassau county was regular and valid as alleged in the bill of complaint, then the title of appellee derived therefrom was valid and legal and would have constituted a complete legal defense to the action of ejectment sought to be enjoined. If the sale was irregular or invalid, but the appellants by their conduct were estopped from asserting its irregularity or invaliditiy, that estoppel was available as a legal defense to the action of ejectment, under the plea of not guilty. Hagan v. Ellis, 39 Fla. 463, 22 South. Rep. 727. It is an universal rule that equity will not enjoin legal proceedings where the law court is competent to adjudicate, upon proper pleas in the legal action, the matters presented to the court of equity as a ground for injunction. Cohen v. L’Engle, 29 Fla. 579, 11 South. Rep. 47. See, also, same case 24 Fla. 542, 5 South. Rep. 235; Atkinson v. Allen, 17 C. C. A. 570, 71 Fed. Rep. 58; County of Cook v. City of Chicago, 158 Ill. 524, 42 N. E. Rep. 67. This principle applies to actions of ejectment as well as other common law actions. Stockton v. Williams, 1 Doug. (Mich.) 546; Bishop of Chicago v. *116Chiniquy, 74 Ill. 317; Savage v. Allen, 54 N. Y. 458; Deweese v. Reinhard, 165 U. S. 386, 17 Sup. Ct. Rep. 340; Hawkinberry v. Snodgrass, 39 W. Va. 332, 19 S. E. Rep. 417; The Mountain Lake Park Association v. Shartzer,, 83 Md. 10, 34 Atl. Rep. 536; Holt v. Pickett, 111 Ala. 362, 20 South. Rep. 432. Two of these cases hold that if the matters alleged in the bill for injunction can be made available in the action of ejectment by equitable plea, the bill for injunction can not be maintained. It is unnecessary for us to assent to this proposition in the present case, as the matters alleged in this bill were available under the plea of not guilty in the ejectment suit. A court of law is ordinarily the proper tribunal to adjudicate the superiority of conflicting titles to land, wherein the parties may have the benefit of a jury trial. Equity, therefore, does not exercise jurisdiction in such matters, unless to adjudicate or protect equitable titles, or to enforce special equities. It may be conceded for the purposes of this case that equity had jurisdiction at the instance of appellee in possession, because of the inadequacy of his legal remedies. On the other hand, the law courts had jurisdiction at the instance of appellants out of possession, and equity would not have entertained a bill instituted by them. The law and equity courts, therefore, had concurrent jurisdiction, upon application of the proper parties, to adjudicate and determine the superiority of the conflicting titles. The appellants invoked the aid of the law court, and before these equitable proceedings were instituted that court had obtained jurisdiction of the subject-matter and the parties, and it would be a strange and an anomalous rule of law that Would permit another court, though óf concurrent jurisdiction, to withdraw the case and the parties from the jurisdiction of the law court, where the latter is as competent to extend the proper *117relief as the former. The rule of law is that where two courts have concurrent jurisdiction the right to maintain it attaches to that court which first exercises it.
The final decree and the order granting injunction are reversed, and the case remanded with directions to sustain the demurrer to the bill, and for such further proceedings as may be consistent with equity and this opinion.